DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1-13 in the reply filed on 11/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to because in fig. 3, reference character 206 is missing an arrow that points to the component it represents.  Corrected drawing sheets in compliance with 37 CFR 1.121() are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the connection between elements 1010, 1008, the shaft 1004, and torsion spring 1002 as described in the specification in paragraphs 007-008, and how they fit with the wheel 206 as described in paragraph 0043.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). This feature is detrimental in understanding the connection between the spring, the roller, and the shaft. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because elements 1010 and 1008 appear to be completely different in fig. 1 compared to fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 5 lines 2 and 4 incorrectly cite “torsion spring 1002”, when they should recite “torsion spring 1000”
Paragraph 6 line 1 recites “(now shown)”. Should this be “(not shown)”?
Paragraph 41 line 5 contains improper grammar, and the examiner believes that “the locking pin recess 504 rotate below” should read “the locking pin recess 504 rotates below”.
Appropriate correction is required.
Claim Objections
Claims 1, 5, and 8 objected to because of the following informalities:
In claim 1 line 12 “recess” should be “recesses”.
In claim 5, line 2 “an first end” should be “a first end”.
In claim 8 line 16 “recess” should be “recesses”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 2 recites the limitation “where no component engages the hole of the first flange” on lines 7-8. It is not described anywhere in the disclosure how “no component” engages the hole, and this is found to be a description issue.
Claim 9 recites the limitation “where no component engages the hole of the first flange” on line 7. It is not described anywhere in the disclosure how “no component” engages the hole, and this is found to be a description issue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 1 recites the limitation “a circumference” on line 7. It is unknown to the examiner whether the applicant is intending on introducing a second circumference of the wheel. 
	Claim 2 recites the limitation “where no component engages the hole of the first flange” on lines 7-8. This is unclear to the examiner because it can’t be said that “no component” engages the hole, as at least the wheel will engage the bottom of the hole. 
	Claim 5 introduces “a torsion spring having an first end on the wheel” on line 2. It is not clear if the applicant is intending on introducing a second torsion spring, or if this is intending on referring to the torsion spring introduced in claim 1. The examiner notes that a second torsion spring would not be supported by the disclosure.
	Claim 8 recites the limitation “a circumference” on line 7. It is unknown to the examiner whether the applicant is intending on there being a second circumference of the wheel. 
Claim 8 introduces “a torsion spring” on line 12. It is not clear if the applicant is intending on introducing a second torsion spring, or if this is intending on referring to the torsion spring introduced. The examiner notes that a second torsion spring would not be supported by the disclosure.
	Claim 8 recites the limitation “having an first end” on line 13 while referring to a torsion spring. The examiner is not sure whether this is supposed to be a different end than the end from line 4, especially because it is unclear if there are multiple torsion springs, per the 112b rejection above. 
	Claim 9 recites the limitation “the torsion spring adjuster” on line 3. This is unclear as this has not been recited in the claims. 
	Claim 9 recites the limitation “where no component engages the hole of the first flange” on line 7. This is unclear to the examiner because it can’t be said that “no component” engages the hole, as at least the wheel will engage the bottom of the hole. 
The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above. Dependent claims are rejected for depending form a rejected claim. The claims are examined as best understood. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crouch (US 20050011620).
Regarding claim 1, Crouch teaches (figs. 2-6) a torsion spring adjuster (200) for a rolling shutter, comprising: 
a support plate (202 and 210) having a first flange (210) with a hole (218); 
a wheel (240) rotatably mountable on the support plate (fig. 4, paragraph 0024), the wheel (240) having: a drive recess (center hole) shaped to engage (the hole is shaped to engage) an end (left) of a torsion spring (120); 
a first set of recesses (248s) around (see definition 3b. from thefreedictionary.com below) a circumference of the wheel (240), the first set of recesses (248s) being a first lateral distance from a first end (left end in fig. 2) of the wheel (240), 
a second set of recesses (262s) around a circumference of the wheel (240), the second set of recesses being a second lateral distance from the first end (left end in fig. 2) of the wheel (240);
wherein when the wheel is mounted on the support plate (as shown in fig. 3): 
the first lateral distance aligns the first set of recesses (248s) with the hole (218) of the first flange of the support plate (fig. 3); and the second lateral distance aligns the second set of recesses (248s) past the first flange (210) of the support plate (fig. 3).

    PNG
    media_image1.png
    396
    296
    media_image1.png
    Greyscale

Regarding claim 2, Crouch teaches a pin (228);
wherein when the wheel (240) is mounted on the support plate (202 and 210): 
the torsion spring adjuster has a locked state (as shown in fig. 3) in which the pin (228) is inserted through the hole (218) of the first flange (210) and into a recess (248) of the first set of recesses of the wheel (240) such that the wheel cannot rotate relative to the support plate (described in paragraph 0025); 
the torsion spring adjuster has an unlocked state (with pin 228 removed) where no component engages the hole (218) of the first flange (this is interpreted as their not being an object protruding through the hole or recess, see 112b above) and the recess (248) of the first set of recesses, such that the wheel can rotate relative to the support plate (as described in paragraph 0024).
Regarding claim 3, Crouch teaches that the second set of recesses (262s) are shaped to receive a winding bar (a winding bar can fit into the shapes, paragraph 0023 lines 9-10).
Regarding claim 4, Crouch teaches that the wheel (240) is rotatable by insertion of a winding bar (paragraph 23 lines 9-10) into a recess (262) of the second set of recesses (the 262s) and moving the winding bar about an axis (center axis) of the wheel (paragraph 23 describes a winding bar and paragraphs 24-25 describe the rotation of the wheel that adjusts the spring tension).
Regarding claim 7, Crouch teaches that the support plate (202 and 210) has an axle (220) extending therefrom to support the wheel (240), and the hole (218) of the first flange (210) is located above the axle (fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch (US 20050011620) in view of applicant admitted prior art.
Regarding claim 5, Crouch teaches a torsion spring (120) having an first end (left end) on the wheel (240) and a second end (right end) separated from the wheel, wherein rotation of the wheel changes a tension in the torsion spring (paragraph 24), but does not explicitly teach that rotation of the wheel rotates the second end of the torsion spring, wherein rotation of the wheel rotates the second end of the torsion spring without rotating the first end.
The examiner directs attention to fig. 10 of the applicant submitted drawings on 07/27/2020 that is labeled “Prior Art”, which teaches a torsion spring adjuster where when shaft (1004) is rotated from the left side, the second end (left end) of a torsion spring (102) rotates, and where this rotation rotates the second end (left end) of the torsion spring (1002) without rotating the first end (right end, as described in paragraph 0009 lines 6-7 of the specification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crouch with the applicant submitted prior art by replacing the torsion spring and its connections of Crouch with that of the prior art, so that rotation of the wheel rotates the shaft which rotates the second end of the torsion spring, and rotation of the wheel rotates the second end of the torsion spring without rotating the first end. This alteration provides the predictable and expected results of an alternate means of equivalently connecting the spring to the system.
Regarding claim 8, Crouch teaches (figs. 2-6) a rolling shutter system (fig. 6), comprising: 
a support plate (202 and 210) having a first flange (210) with a hole (218); 
a wheel (240) rotatably mounted on the support plate (fig. 4, paragraph 0024), the wheel (240) having: a drive recess (center hole) shaped to engage (the hole is shaped to engage) an end (left) of a torsion spring (120); 
a first set of recesses (248s) around (see definition 3b above) a circumference of the wheel (240), the first set of recesses (248s) being a first lateral distance from a first end (left end in fig. 2) of the wheel (240), 
a second set of recesses (262s) around a circumference of the wheel (240), the second set of recesses being a second lateral distance from the first end (left end in fig. 2) of the wheel (240); 
a plurality of interconnected slats collectively forming a curtain (118, shown in fig. 6) with one end (top end) attached to the reel tube (116); 
a torsion spring (120, interpreted as the same torsion spring as already recited, see 112b rejection above), and having an first end (left end) mounted in (see the definition from thefreedictionary.com below) the drive recess (center hole) of the wheel (240); 
wherein the first lateral distance aligns the first set of recesses (248s) with the hole (218) of the support plate (fig. 3); and wherein the second lateral distance aligns the second set of recesses (248s) past the support plate (fig. 3). Crouch does not teach a reel tube with a hollow interior, with the torsion spring at least partially inserted into the hollow interior of the reel tube.
The examiner directs attention to fig. 10 of the applicant submitted drawings on 07/27/2020 that is labeled “Prior Art”, which teaches a rolling shutter system where there is a reel tube (1006), with a torsion spring (1002) at least partially inserted into the hollow interior of the reel tube (paragraph 0005 lines 6-7 of the specification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crouch with the applicant submitted prior art by having there be a reel tube with a hollow interior, with the torsion spring at least partially inserted into the hollow interior of the reel tube. This alteration provides the predictable and expected results of the reel tube protecting the spring, and covering it so a user does not get pinched.

    PNG
    media_image2.png
    91
    299
    media_image2.png
    Greyscale

Regarding claim 9, modified Crouch teaches: a pin (228);
wherein there is: a locked state (shown in fig. 3) in which the pin (228) is inserted through the hole (218) of the first flange (210) and into a recess (248) of the first set of recesses of the wheel (240) such that the wheel cannot rotate relative to the support plate (described in paragraph 025); 
an unlocked state (with pin 228 removed) where no component engages the hole (218) of the first flange  (this is interpreted as their not being an object protruding through the hole or recess, see 112b above) and the recess (248) of the first set of recesses, such that the wheel can rotate relative to the support plate (as described in paragraph 0024).
Regarding claim 10, modified Crouch teaches that the second set of recesses (262s) are shaped to receive a winding bar (a winding bar can fit into the shapes, paragraph 0023 lines 9-10).
Regarding claim 11, modified Crouch teaches that the wheel (240) is rotatable by insertion of a winding bar (paragraph 23 lines 9-10) into a recess (262) of the second set of recesses (the 262s) and moving the winding bar about an axis (center axis) of the wheel (paragraph 23 describes a winding bar and paragraphs 24-25 describe the rotation of the wheel that adjusts the spring tension).
Regarding claim 12, modified Crouch does not explicitly teach that the first end of the spring is held in place by the reel tube, and rotation of the wheel rotates a second end of the torsion spring to adjust a tension of the torsion spring.
The examiner directs attention to fig. 10 of the applicant submitted drawings on 07/27/2020 that is labeled “Prior Art”, which teaches a torsion spring adjuster with a first end (left end) of a spring (1002) that is held in place by the reel tube (as described in paragraph 0007), and rotation of a shaft rotates a second end of the torsion spring to adjust a tension of the torsion spring (paragraph 0009 lines 6-7 of the specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crouch with the applicant submitted prior art by replacing the torsion spring and its connections of Crouch with that of the prior art, so that the first end of the spring is held in place by the reel tube, and rotation of the wheel rotates the shaft which rotates second end of the torsion spring to adjust a tension of the torsion spring. This alteration provides the predictable and expected results of an alternate means of equivalently connecting the spring to the system.
Regarding claim 13, Crouch teaches that the support plate (202 and 210) has an axle (220) extending therefrom to support the wheel (240), and the hole (218) of the first flange (210) is located above the axle (fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634            


/Johnnie A. Shablack/Primary Examiner, Art Unit 3634